Tuck, J.,
delivered the opinion of this court.
This case must be disposed of upon the construction of the ante-nuptial agreement between the appellant and her husband. If she has relinquished her rights to his estate in virtue of the marriage, she has no claim to the administration of his estate, nor to object to the validity of the probate of his will. Something was said at the bar as to the inadequacy of the consideration of that agreement, reference being had to the extent and value of the husband’s property before the marriage. But with such questions we have nothing to do on the present record, so long as the agreement remains in existence.
We do not perceive how this case can be distinguished from Ward vs. Thompson, 6 G. & J., 349. The point there was as to the right of administration on the wife’s estate. Letters were claimed by the husband and by one of her children, and the Court of Appeals held, that the husband, by his marriage contract, had not only suspended his marital rights during coverture, but had relinquished them forever. In this case it appears that the parties mutually agreed, that at the death, or' before or after the death, of the other, his or her property should not be claimed in any way by the survivor. This was as entire an abandonment of all right of administration as was contained in the deed in Ward vs. Thompson. We have no doubt that the court would have also decided, if the question had been before them, that Thompson had no interest whatever in any part of the wife’s estate. That is certainly the effect of the agreement in this case; and having abandoned all claim to the property, the appellant can have no right to question the propriety of the probate of the will. We express no *327opinion on the rights of this appellant merely as widow independently of the marriage agreement.

Order affirmed with costs.